Exhibit 10.3
EXECUTION VERSION


MORTGAGE ASSET PURCHASE AGREEMENT
This MORTGAGE ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of March 2,
2017 by and among ACRC Lender LLC, a Delaware limited liability company (the
“Seller”), and ACRE Commercial Mortgage 2017-FL3 Ltd., an exempted company
incorporated in the Cayman Islands with limited liability (the “Issuer”).
W I T N E S S E T H:
WHEREAS, the Issuer desires to purchase from the Seller and the Seller desires
to sell to the Issuer an initial portfolio of Mortgage Assets, each as
identified on Exhibit A attached hereto (the “Initial Mortgage Assets”);
WHEREAS, in connection with the sale of such Initial Mortgage Assets to the
Issuer, the Seller desires to release any interest it may have in the Initial
Mortgage Assets and desires to make certain representations and warranties
regarding the Initial Mortgage Assets;
WHEREAS, the Seller or an affiliate thereof may sell to the Issuer, from time to
time during the Reinvestment Period (as defined in the Indenture):
(i) Whole Loans or
(ii) Pari Passu Participations
(collectively, the “Reinvestment Assets”, and together with the Initial Mortgage
Assets, the “Mortgage Assets”), and the Issuer may purchase such Reinvestment
Assets, and all payments and collections thereon after the related Subsequent
Seller Transfer Date (as defined herein) from the Seller;
WHEREAS, the Issuer and ACRE Commercial Mortgage 2017-FL3 LLC, a Delaware
limited liability company (the “Co-Issuer”), intend to issue (a) the
U.S.$170,579,247 Class A First Priority Secured Floating Rate Notes Due March
2034 (the “Class A Notes”), (b) the U.S.$37,527,434 Class A-S Second Priority
Secured Floating Rate Notes Due March 2034 (the “Class A-S Notes”), (c) the
U.S.$10,234,755 Class B Third Priority Secured Floating Rate Notes Due March
2034 (the “Class B Notes”), (d) the U.S.$20,469,510 Class C Fourth Priority
Secured Floating Rate Notes Due March 2034 (the “Class C Notes”), (e) the
U.S.$34,115,849 Class D Fifth Priority Secured Floating Rate Notes Due March
2034 (the “Class D Notes” and, together with the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes, the “Offered Notes”), and the
Issuer intends to issue the (a) the U.S.$20,469,510 Class E Sixth Priority
Secured Floating Rate Notes Due March 2034 (the “Class E Notes”), and (b) the
U.S. $15,352,132 Class F Seventh Priority Secured Floating Rate Notes Due March
2034 (the “Class F Notes” and together with the Class E Notes and the Offered
Notes, the “Notes”) pursuant to an indenture, dated as of March 2, 2017 (the
“Indenture”), by and among the Issuer, the Co-Issuer, Wilmington Trust, National
Association, as trustee (together with any successor trustee permitted under the
Indenture, the “Trustee”) and Wells Fargo Bank, National Association, as note
administrator (together with any


-1-

--------------------------------------------------------------------------------




successor note administrator permitted under the Indenture, in such capacity,
the “Note Administrator”) and advancing agent;
WHEREAS, pursuant to its Governing Documents, certain resolutions of its Board
of Directors and a preferred shares paying agency agreement, the Issuer also
intends to issue the U.S.$32,410,056 aggregate notional amount preferred shares
(the “Preferred Shares” and, together with the Notes, the “Securities”); and
WHEREAS, the Issuer intends to pledge the Mortgage Assets purchased hereunder by
the Issuer to the Trustee as security for the Notes.
NOW, THEREFORE, the parties hereto agree as follows:
1.Defined Terms.
Capitalized terms used and not otherwise defined herein shall have the same
meanings ascribed to such terms in the Indenture.
“ACRE”: Ares Commercial Real Estate Corporation, a Maryland corporation.
“Asset Documents”: The documents evidencing a Mortgage Asset.
“Assignment of Leases, Rents and Profits”: With respect to any Mortgage, an
assignment of leases, rents and profits thereunder, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the Mortgaged Property is located to reflect the assignment
of leases to the Mortgagee.
“Assignment of Mortgage”: With respect to any Mortgage, an assignment of the
Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to the Mortgagee.
“Borrower”: With respect to any Mortgage Loan, the related borrower or other
obligor thereunder.
“Companion Participation Holder”: With respect to any Pari Passu Participation,
the holder of any related participation interest, including without limitation,
an Unfunded Future Funding Participation.
“Credit Risk Retention Rule”: As defined in Section 13.
“Cut-Off Date”: With respect to each Initial Mortgage Asset, February 9, 2017
and, with respect to each Reinvestment Asset, the date specified as such in the
related Subsequent Transfer Instrument.


-2-

--------------------------------------------------------------------------------




“Document Defect”: Any document or documents constituting a part of a Mortgage
Asset File that has not been properly executed, has not been delivered within
the time periods provided for herein, has not been properly executed, is
missing, does not appear to be regular on its face or contains information that
does not conform in any material respect with the corresponding information set
forth in the Mortgage Asset Schedule on Schedule A of the Indenture or as set
forth on an exhibit to a Subsequent Transfer Instrument.
“Exception Schedule”: The schedule identifying any exceptions to the
representations and warranties made with respect to the Mortgage Assets to be
conveyed hereunder, which is attached hereto as Schedule 1(a) or as attached to
any Subsequent Transfer Instrument.
“Future Funding Amount”: As defined in the Indenture.
“Material Breach”: As defined in Section 4(e).
“Material Document Defect”: A Document Defect that materially and adversely
affects the value of a Mortgage Asset, the interest of the Noteholders or the
ownership interests of the Issuer or any assignee thereof in such Mortgage
Asset.
“Mortgage”: With respect to each Mortgage Loan, the mortgage, deed of trust,
deed to secure debt or similar instrument that secures the Mortgage Note and
creates a lien on the fee or leasehold interest in the related Mortgaged
Property.
“Mortgage Asset File”: As defined in the Indenture.
“Mortgage Loan”: Any Whole Loan or Pari Passu Participated Mortgage Loan, as
applicable and as the context may require.
“Mortgage Note”: With respect to each Mortgage Loan, the promissory note
evidencing the indebtedness of the related Borrower, together with any rider,
addendum or amendment thereto, or any renewal, substitution or replacement of
such note.
“Mortgage Rate”: The stated rate of interest on a Mortgage Loan.
“Mortgaged Property”: With respect to each Mortgage Loan, the real property
securing such Mortgage Loan.
“Mortgagee”: With respect to each Mortgage Asset, the party secured by the
related Mortgage.
“Pari Passu Participated Mortgage Loan”: Any mortgage loan of which a Pari Passu
Participation represents an interest.
“Pari Passu Participation”: Any Mortgage Asset acquired by the Issuer on or
after the Closing Date that is a fully funded pari passu participation interest
in a whole loan secured by commercial real estate.


-3-

--------------------------------------------------------------------------------




“Pari Passu Participation Agreement”: With respect to each Pari Passu
Participated Mortgage Loan, the participation agreement that governs the rights
and obligations of the holders of the related participation interests.
“Reinvestment Asset Purchase Price”: As defined in Section 2(b).
“Repurchase Price”: The sum of the following (in each case, without duplication)
as of the date of such repurchase: (i) the then-Stated Principal Balance of such
Mortgage Asset, plus (ii) accrued and unpaid interest on such Mortgage Asset,
plus (iii) any unreimbursed advances made under the Indenture or the Servicing
Agreement, plus (iv) accrued and unpaid interest on advances made under the
Indenture or the Servicing Agreement on the Mortgage Asset, plus (v) any
reasonable costs and expenses (including, but not limited to, the cost of any
enforcement action incurred by the Issuer or the Trustee in connection with any
such repurchase), plus (vi) the Liquidation Fee, if any, related to such
Mortgage Asset, to the extent permitted to be paid under Section 5.03(b) of the
Servicing Agreement.
“Retained Interest”: Any origination fees paid on the Mortgage Assets and any
interest in respect of any Mortgage Asset that accrued prior to the Closing Date
and has not been paid to Seller.
“RRI Interest”: As defined in Section 13.
“Servicing File”: The file maintained by the servicer with respect to each
Mortgage Asset.
“Stated Principal Balance”: With respect to each Mortgage Asset, the principal
balance as of the Cut-off Date as reduced (to not less than zero) on each
Payment Date by (i) all payments or other collections of principal of such
Mortgage Asset received or deemed received thereon during the related Collection
Period and (ii) any principal forgiven by the Special Servicer and other
principal losses realized in respect of such Mortgage Asset during the related
Collection Period.
“Subsequent Seller Transfer Date”: As defined in Section 2(b).
“Subsequent Transfer Instrument”: As defined in Section 2(b).
“Unfunded Future Funding Participation”: With respect to each Mortgage Asset
that is a Pari Passu Participation, any portion of the related participation
interest that is unfunded as of the Closing Date or Subsequent Transfer Date, as
the case may be, which unfunded portion will not be an asset of the Issuer or
part of the Collateral.
“Whole Loan”: A mortgage loan secured by a first mortgage lien on a commercial
property or multifamily property.
2.    Purchase and Sale of the Mortgage Assets.


-4-

--------------------------------------------------------------------------------




(a)    Set forth in Exhibit A hereto is a list of Initial Mortgage Assets and
certain other information with respect to each of the Initial Mortgage Assets.
The Seller agrees to sell to the Issuer, and the Issuer agrees to purchase from
the Seller, all of the Initial Mortgage Assets at an aggregate purchase price of
U.S. $307,058,493 (the “Purchase Price”). Immediately prior to such sale, the
Seller hereby conveys and assigns to the Issuer all of the right, title and
interest of the Seller in and to (i) the Initial Mortgage Assets and (ii) all
amounts received or receivable on such Initial Mortgage Assets, whether now
existing or hereafter acquired, after the Closing Date (other than amounts
accrued prior to the Closing Date). The sale and transfer of the Initial
Mortgage Assets to the Issuer is conclusive of all rights and obligations from
the Closing Date forward with respect to such Mortgage Assets; provided that (i)
the sale and transfer of Initial Mortgage Assets that are Pari Passu
Participations are made subject to the rights and obligations of each Companion
Participation Holder under the related Pari Passu Participation Agreement and
(ii) such sale and transfer expressly excludes any conveyance of any Retained
Interest, which shall remain the property of the Seller and shall not be
conveyed to the Issuer. The Issuer shall cause any Retained Interest to be paid
to the Seller (or the Seller’s designee) promptly upon receipt in accordance
with the terms and conditions hereof, the Servicing Agreement and the Indenture.
For the avoidance of doubt, the Seller is not transferring any obligation to
fund any Future Funding Amounts under the Pari Passu Participated Mortgage
Loans, all of which will remain the obligation of the party specified under the
related Pari Passu Participation Agreement. Delivery or transfer of the Initial
Mortgage Assets shall be made on March 2, 2017 (the “Closing Date”), at the time
and in the manner agreed upon by the parties. Upon receipt of evidence of the
delivery or transfer of the Initial Mortgage Assets to the Issuer or its
designee, the Issuer shall pay or cause to be paid to the Seller the Purchase
Price in the manner agreed upon by the Seller and the Issuer.
(b)    From time to time, and at any time following the Closing Date and so long
as any Note is outstanding, the Seller may present Reinvestment Assets to the
Issuer for purchase hereunder. If the conditions set forth in Section 3 below
are satisfied with respect to such Reinvestment Assets, the Issuer may purchase
and the Seller shall sell and assign, without recourse, to the Issuer, but
subject to the other terms and provisions of this Agreement, all of the right,
title and interest of the Seller in and to (i) the Reinvestment Assets, as
identified on the schedule attached to the related subsequent transfer
instrument (a “Subsequent Transfer Instrument”), which Subsequent Transfer
Instrument shall be in the form of Annex A attached hereto and delivered by the
Seller on the date of such sale (each, a “Subsequent Seller Transfer Date”), and
(ii) all amounts received or receivable on such Reinvestment Assets, whether now
existing or hereafter acquired, after the related Subsequent Seller Transfer
Date (other than amounts accrued prior to the related Cut-off Subsequent Seller
Transfer Date). Such sale and assignment of such Whole Loans or Pari Passu
Participations, as the case may be, to the Issuer is conclusive of all rights
and obligations from the Subsequent Seller Transfer Date forward, with respect
to such Whole Loans or Pari Passu Participations, as the case may be; provided
that the sale and transfer of Initial Mortgage Assets that are Pari Passu
Participations are made subject to the rights and obligations of each Companion
Participation Holder under the related Pari Passu Participation Agreement;
provided, further, that such sale and transfer expressly excludes any conveyance
of any Retained Interest, which shall remain the property of the Seller and
shall not be conveyed to the Issuer hereunder. The purchase price with respect
to each such Whole Loans or Pari Passu Participations, as the case may be (the
“Reinvestment Asset Purchase Price”), shall be at the price set forth in the
related Subsequent


-5-

--------------------------------------------------------------------------------




Transfer Instrument. Each schedule of Reinvestment Assets to a Subsequent
Transfer Instrument shall be marked as Schedule A to such Subsequent Transfer
Instrument and is hereby incorporated and made a part of this Agreement.
(c)    The sale to the Issuer of each Mortgage Asset shall be absolute and is
intended by the Seller and the Issuer to constitute and to be treated as an
absolute sale of such Mortgage Asset by the Seller to the Issuer, conveying good
title free and clear of any liens, claims, encumbrances or rights of others from
the Seller to the Issuer and such Mortgage Asset shall not be part of the
Seller’s estate in the event of the insolvency or bankruptcy of the Seller. Each
schedule of Reinvestment Assets pursuant to a Subsequent Transfer Instrument
shall be marked as Schedule A to the Subsequent Transfer Instrument and is
hereby incorporated and made a part of this Agreement.
(d)    With respect to each Mortgage Asset that is a Whole Loan, the Seller
shall transfer record title of such Whole Loan to the Issuer in the manner
described in subsection (e) below. With respect to each Mortgage Asset that is a
Pari Passu Participation, the Seller shall transfer record title of the related
Pari Passu Participated Mortgage Loan to the Issuer in the manner described in
subsection (e) below.
(e)    To the extent that the Issuer is designated to be the holder of record
title of any Mortgage Loan, within 45 days after the Closing Date, the Seller
shall, or shall at the expense of the Seller cause a third party vendor to, (1)
complete (to the extent necessary) and submit for recording (in favor of the
Issuer) in the appropriate public recording office (a) each assignment of
mortgage referred to in clause (i)(8) of the definition of “Mortgage Asset File”
in the Indenture which has not yet been submitted for recording and (b) each
assignment of assignment of leases and rents referred to in clause (i)(13) of
the definition of “Mortgage Asset File” in the Indenture (if not otherwise
included in the related assignment of mortgage) which has not yet been submitted
for recordation; and (2) complete (to the extent necessary) and file in the
appropriate public filing office each UCC assignment of financing statement
referred to in clause (i)(14) of the definition of “Mortgage Asset File” in the
Indenture which has not yet been submitted for filing or recording. In the event
that any such document or instrument is lost or returned unrecorded or unfiled,
as the case may be, because of a defect therein, the Seller shall promptly
prepare or cause the preparation of a substitute therefor or cure or cause the
curing of such defect, as the case may be, and shall thereafter deliver the
substitute or corrected document to or at the direction of the Issuer (or any
subsequent owner of the affected Mortgage Loan, including, without limitation,
the Trustee) for recording or filing, as appropriate, at the Seller’s expense.
In the event that the Seller receives the original recorded or filed copy, the
Seller shall, or shall cause a third party vendor or any other party under its
control to, promptly upon receipt of the original recorded or filed copy (and in
no event later than 5 Business Days following such receipt) deliver such
original to the Custodian, with evidence of filing or recording thereon.
Notwithstanding anything to the contrary contained in this Section 2, in those
instances where the public recording office retains the original mortgage,
assignment of mortgage, assignment of leases and rents or assignment of
assignment of leases and rents, if applicable, after any has been recorded, the
obligations hereunder of the Seller shall be deemed to have been satisfied upon
delivery to the Issuer (or the Custodian) of a copy of the recorded


-6-

--------------------------------------------------------------------------------




original of such mortgage, assignment of mortgage, assignment of leases and
rents or assignment of assignment of leases and rents.
3.    Conditions.
The obligations of the parties under this Agreement are subject to satisfaction
of the following conditions:
(a)    the representations and warranties contained herein shall be accurate and
complete (subject to any exception contained herein and in any applicable
Exception Schedule), as of the Closing Date with respect to the Initial Mortgage
Assets and as of each Subsequent Seller Transfer Date with respect to the
applicable Reinvestment Assets;
(b)    on the Closing Date and on each Subsequent Seller Transfer Date, as
applicable, counsel for the Issuer shall have been furnished with all such
documents, certificates and opinions as such counsel may reasonably request in
order to evidence the accuracy and completeness of any of the representations,
warranties or statements of the Seller, the performance of any of the Mortgage
Assets of the Seller hereunder or the fulfillment of any of the conditions
herein contained;
(c)    with respect to the Initial Mortgage Assets, the issuance of the
Securities and receipt by the Issuer of full payment therefor; and
(d)    with respect to the Reinvestment Assets sold on a Subsequent Seller
Transfer Date, such Reinvestment Assets, collectively and individually (as
applicable, after giving effect to the Grant of such Reinvestment Assets to the
Issuer) satisfy, or with respect to satisfaction of the Rating Agency Condition
are deemed to satisfy, the Reinvestment Criteria in accordance with the terms of
the Indenture.
4.    Covenants, Representations and Warranties.
(a)    Each party to this Agreement hereby represents and warrants to the other
party that (i) it is duly organized or incorporated, as the case may be, and
validly existing as an entity under the laws of the jurisdiction in which it is
incorporated, chartered or organized, (ii) it has the requisite power and
authority to enter into and perform this Agreement, and (iii) this Agreement has
been duly authorized by all necessary action, has been duly executed by one or
more duly authorized officers and is the valid and binding agreement of such
party enforceable against such party in accordance with its terms.
(b)    The Seller further represents and warrants to the Issuer as of the
Closing Date and as of each Subsequent Seller Transfer Date, as applicable,
that:
(i)    immediately prior to the sale of the applicable Mortgage Assets to the
Issuer, the Seller shall own such Mortgage Assets, shall have good and
marketable title thereto, free and clear of any pledge, lien, security interest,
charge, claim, equity, or encumbrance of any kind, and upon the delivery or
transfer of such Mortgage Assets to the Issuer as


-7-

--------------------------------------------------------------------------------




contemplated herein, the Issuer shall receive good and marketable title to such
Mortgage Assets, free and clear of any pledge, lien, security interest, charge,
claim, equity or encumbrance of any kind;
(ii)    the Seller acquired its ownership in such Mortgage Assets in good faith
without notice of any adverse claim, and upon the delivery or transfer of such
Mortgage Assets to the Issuer as contemplated herein, the Issuer shall acquire
ownership in such Mortgage Assets in good faith without notice of any adverse
claim;
(iii)    the Seller has not assigned, pledged or otherwise encumbered any
interest in such Mortgage Assets (or, if any such interest has been assigned,
pledged or otherwise encumbered, it has been released);
(iv)    none of the execution, delivery or performance by the Seller of this
Agreement shall (x) conflict with, result in any breach of or constitute a
default (or an event which, with the giving of notice or passage of time, or
both, would constitute a default) under, any term or provision of the
organizational documents of the Seller, or any material indenture, agreement,
order, decree or other material instrument to which the Seller is party or by
which the Seller is bound which materially adversely affects the Seller’s
ability to perform its obligations hereunder or (y) violate any provision of any
law, rule or regulation applicable to the Seller of any regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Seller or its properties which has a material adverse effect;
(v)    no consent, license, approval or authorization from, or registration or
qualification with, any governmental body, agency or authority, nor any consent,
approval, waiver or notification of any creditor or lessor is required in
connection with the execution, delivery and performance by the Seller of this
Agreement the failure of which to obtain would have a material adverse effect
except such as have been obtained and are in full force and effect;
(vi)    it has adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations. It is generally able to pay, and as of the
date hereof is paying, its debts as they come due. It has not become or is not
presently, financially insolvent nor will it be made insolvent by virtue of its
execution of or performance under any of the provisions of this Agreement within
the meaning of the bankruptcy laws or the insolvency laws of any jurisdiction.
It has not entered into this Agreement or the transactions effectuated hereby in
contemplation of insolvency or with intent to hinder, delay or defraud any
creditor;
(vii)    no proceedings are pending or, to its knowledge, threatened against it
before any federal, state or other governmental agency, authority,
administrative or regulatory body, arbitrator, court or other tribunal, foreign
or domestic, which, singularly or in the aggregate, could reasonably be expected
to materially and adversely affect the ability of the Seller to perform any of
its obligations under this Agreement; and


-8-

--------------------------------------------------------------------------------




(viii)    the consideration received by it upon the sale of such Mortgage Assets
owned by it constitutes fair consideration and reasonably equivalent value for
such Mortgage Assets.
(c)    The Seller further represents and warrants to the Issuer as of the
Closing Date and as of each Subsequent Seller Transfer Date, as applicable,
that:
(i)    the Asset Documents with respect to each such Mortgage Asset do not
prohibit the Issuer from granting a security interest in and assigning and
pledging such Mortgage Asset to the Trustee;
(ii)    none of such Mortgage Assets will cause the Issuer to have payments
subject to foreign or United States withholding tax;
(iii)    with respect to each Initial Mortgage Asset, except as set forth in the
Exception Schedule, and with respect to any Reinvestment Assets, except as set
forth in the applicable Subsequent Transfer Instrument, the representations and
warranties set forth in Exhibit B are true and correct in all material respects;
and
(iv)    the Seller has delivered to the Issuer or its designee (A) the original
of any Mortgage Note (or a copy of such Mortgage Note together with a lost note
affidavit and indemnity), participation certificate, certificate or other
instrument, if any, constituting or evidencing such Mortgage Asset (and, in the
case of a Pari Passu Participation, the note evidencing the related Pari Passu
Participated Mortgage Loan) together with an assignment in blank and all other
assignment documents reasonably necessary to evidence the transfer of the
Mortgage Asset (and, in the case of a Pari Passu Participation, the related Pari
Passu Participated Mortgage Loan, subject to the rights and obligations of the
related Companion Participation Holder) including, where applicable, UCC
assignments and any other Asset Documents and copies of any other documents
related to the Mortgage Asset (and, in the case of a Pari Passu Participation,
the related Mortgage Loan, subject to the rights and obligations of the related
Companion Participation Holder) in the Seller’s possession, the delivery of
which is necessary to perfect the security interest of the Trustee in such
Mortgage Asset and (B) copies of the Asset Documents.
(d)    For purposes of the representations and warranties set forth in Exhibit
B, the phrases “to the knowledge of the Seller” or “to the Seller’s knowledge”
shall mean, except where otherwise expressly set forth in a particular
representation and warranty, the actual state of knowledge of the Seller or any
servicer acting on its behalf regarding the matters referred to, in each case:
(i) at the time of the Seller’s origination or acquisition of the particular
Mortgage Asset, after the Seller having conducted such inquiry and due diligence
into such matters as would be customarily performed by a prudent institutional
commercial or multifamily, as applicable, mortgage lender; and (ii) subsequent
to such origination, the Seller having utilized monitoring practices that would
be utilized by a prudent commercial or multifamily, as applicable, mortgage
lender and having made prudent inquiry as to the knowledge of the servicer
servicing such Mortgage Asset on its behalf. Also, for purposes of such
representations and warranties, the phrases “to the actual knowledge of the
Seller” or “to the Seller’s actual knowledge” shall mean, except where otherwise


-9-

--------------------------------------------------------------------------------




expressly set forth below, the actual state of knowledge of the Seller or any
servicer acting on its behalf without any express or implied obligation to make
inquiry. All information contained in documents which are part of or required to
be part of a Mortgage Asset File shall be deemed to be within the knowledge and
the actual knowledge of the Seller. Wherever there is a reference to receipt by,
or possession of, the Seller of any information or documents, or to any action
taken by the Seller or not taken by the Seller, such reference shall include the
receipt or possession of such information or documents by, or the taking of such
action or the failure to take such action by, the Seller or any servicer acting
on its behalf.
(e)    The Seller shall not later than ninety (90) days from discovery by the
Seller or receipt of written notice from any party to the Indenture of (i) its
breach of a representation or a warranty pursuant to this Agreement that
materially and adversely affects the ownership interests of the Issuer (or the
Trustee as its assignee) in a Mortgage Asset, the interests of the Noteholders
or the value of a Mortgage Asset (a “Material Breach”), or (ii) any Material
Document Defect relating to any Mortgage Asset or Reinvestment Asset, (1) cure
such Material Breach or Material Document Defect; provided that if such Material
Breach or Material Document Defect cannot be cured within such 90-day period,
the Seller shall repurchase the affected Mortgage Asset not later than the end
of such 90-day period at the Repurchase Price; provided, however, that if the
Seller certifies to the Issuer and the Trustee in writing that (x) any such
Material Breach or Material Document Defect, as the case may be, is capable of
being cured in all material respects but not within the initial 90-day period
and (y) the Seller has commenced and is diligently proceeding with the cure of
such Material Breach or Material Document Defect, as the case may be, then the
Seller shall have an additional 90-day period to complete such cure or, failing
such, to repurchase the affected Mortgage Asset or the related Mortgaged
Property; provided, further, that if any such Material Document Defect is still
not cured in all material respects after the initial 90-day period and any such
additional 90-day period solely due to the failure of the Seller to have
received the recorded or filed document, then the Seller shall be entitled to
continue to defer its cure and repurchase obligations in respect of such
Material Document Defect so long as the Seller certifies to the Trustee every 30
days thereafter that such Material Document Defect is still in effect solely
because of its failure to have received the recorded or filed document and that
the Seller is diligently pursuing the cure of such Material Document Defect
(specifying the actions being taken) except that no such deferral of cure or
repurchase may continue beyond the date that is 18 months following the Closing
Date or the Subsequent Seller Transfer Date, as the case may be, or (2) subject
to the consent of a majority of the holders of each Class of Notes (excluding
any Note held by the Seller or any of its affiliates), the Seller shall make a
cash payment to the Issuer in an amount that the Special Servicer on behalf of
the Issuer determines is sufficient to compensate the Issuer for such breach of
representation or warranty or defect (such payment, a “Loss Value Payment”),
which Loss Value Payment will be deemed to cure such Material Breach or Material
Document Defect. Such repurchase or cure obligation by the Seller shall be the
Issuer’s sole remedy for any Material Breach or Material Document Defect
pursuant to this Agreement with respect to any Mortgage Asset sold to the Issuer
by the Seller.
(f)    The Seller hereby acknowledges and consents to the collateral assignment
by the Issuer of this Agreement and all right, title and interest thereto to the
Trustee, for the benefit of the Secured Parties, as required in
Sections 15.1(f)(i) and (ii) of the Indenture.


-10-

--------------------------------------------------------------------------------




(g)    The Seller hereby covenants and agrees that it shall perform any
provisions of the Indenture made expressly applicable to the Seller by the
Indenture, as required by Section 15.1(f)(i) of the Indenture.
(h)    The Seller hereby covenants and agrees that all of the representations,
covenants and agreements made by or otherwise entered into by it in this
Agreement shall also be for the benefit of the Secured Parties, as required by
Section 15.1(f)(ii) of the Indenture and agrees that enforcement of any rights
hereunder by the Trustee, the Note Administrator, the Servicer, or the Special
Servicer, as the case may be, shall have the same force and effect as if the
right or remedy had been enforced or executed by the Issuer but that such rights
and remedies shall not be any greater than the rights and remedies of the Issuer
under Section 4(e) above.
(i)    On or prior to the Closing Date, or each Subsequent Seller Transfer Date,
as applicable, the Seller shall deliver the Asset Documents to the Issuer or, at
the direction of the Issuer, to the Custodian, with respect to each Mortgage
Asset sold to the Issuer hereunder or under the applicable Subsequent Transfer
Instrument. The Seller hereby covenants and agrees, as required by Section
15.1(f)(iii) of the Indenture, that it shall deliver to the Trustee duplicate
original copies of all notices, statements, communications and instruments
delivered or required to be delivered to the Issuer by each party pursuant to
this Agreement.
(j)    The Seller hereby covenants and agrees, as required by Section
15.1(f)(iv) of the Indenture, that it shall not enter into any agreement
amending, modifying or terminating this Agreement (other than in respect of an
amendment or modification to cure any inconsistency, ambiguity or manifest
error, in each case, so long as such amendment or modification does not affect
in any material respects the interests of any Secured Party), without notifying
the Rating Agencies through the 17g-5 Website as set forth in the Indenture.
(k)    ACRE and the Issuer hereby covenant, that at all times (1) ACRE will
qualify as a REIT for federal income tax purposes and the Issuer will qualify as
a Qualified REIT Subsidiary or other disregarded entity of ACRE for federal
income tax purposes, or (2) based on an Opinion of Counsel, the Issuer will be
treated as a Qualified REIT Subsidiary or other disregarded entity of a REIT
other than ACRE, or (3) based on an Opinion of Counsel, the Issuer will be
treated as a foreign corporation that is not engaged in a trade or business in
the United States for U.S. federal income tax purposes (which Opinion may be
conditioned on compliance with certain restrictions on the investment or other
activities of the Issuer and/or the Servicer on behalf of the Issuer).
5.    Sale.
It is the intention of the parties hereto that each transfer and assignment
contemplated by this Agreement shall constitute a sale of the related Mortgage
Asset (and, if applicable, the related Mortgage Loan) from the Seller to the
Issuer and the beneficial interest in and title to the Mortgage Assets (and, if
applicable, the related Mortgage Loans) shall not be part of the Seller’s estate
in the event of the filing of a bankruptcy petition by or against the Seller
under any bankruptcy law. In the event that, notwithstanding the intent of the
parties hereto, the transfer and assignment contemplated hereby is held not to
be a sale (for non-tax purposes), this Agreement shall constitute a security
agreement under applicable law, and, in such event, the Seller shall be deemed
to have


-11-

--------------------------------------------------------------------------------




granted, and the Seller hereby grants, to the Issuer a security interest in the
Mortgage Assets (and, if applicable, the related Mortgage Loans) for the benefit
of the Secured Parties and its assignees as security for the Seller’s
obligations hereunder and the Seller consents to the pledge of the Mortgage
Assets to the Trustee.
6.    Non-Petition.
The Seller agrees not to institute against, or join any other Person in
instituting against the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy or similar laws in any jurisdiction until at
least one year and one day or, if longer, the applicable preference period then
in effect after the payment in full of all Notes issued under the Indenture.
This Section 6 shall survive the termination of this Agreement for any reason
whatsoever.
7.    Amendments.
This Agreement may not be modified, amended, altered or supplemented, except
upon the execution and delivery of a written agreement by the parties hereto and
satisfaction of the Rating Agency Condition; provided that no such amendment
shall be effective without the consent of the majority by principal amount of
each Class of Notes materially and adversely affected thereby.
8.    Communications.
Except as may be otherwise agreed between the parties, all communications
hereunder shall be made in writing to the relevant party by personal delivery or
by courier or first-class registered mail, or the closest local equivalent
thereto, or by facsimile transmission confirmed by personal delivery or by
courier or first-class registered mail as follows:


To the Seller:
ACRC Lender LLC
245 Park Avenue, 42nd Floor
New York, NY, 10167
Attention: Real Estate Debt Legal Department & Capital Markets
Telecopy: 310-388-3041

with a copy to:
ACRC Lender LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention: Chief Accounting Officer
Telecopy: 310-203-8820
To the Issuer:
ACRE Commercial Mortgage 2017-FL3 Ltd.

c/o MaplesFS Limited


-12-

--------------------------------------------------------------------------------




Boundary Hall, Cricket Square
Grand Cayman KY1-1102
Cayman Islands
Facsimile number: +1 345 945 7100
Attention: The Directors
with a copy to the Seller (as addressed above);
or to such other address, telephone number or facsimile number as either party
may notify to the other in accordance with the terms hereof from time to time.
Any communications hereunder shall be effective upon receipt.
9.    Governing Law and Consent to Jurisdiction.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS
THEREOF (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).
(b)    The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of the United States District Court for the Southern District of
New York and any court in the State of New York located in the City and County
of New York, and any appellate court hearing appeals from the Courts mentioned
above, in any action, suit or proceeding brought against it and to or in
connection with this Agreement or the transaction contemplated hereunder or for
recognition or enforcement of any judgment, and the parties hereto hereby
irrevocably and unconditionally agree that all claims in respect of any such
action or proceeding may be heard or determined in such New York State court or,
to the extent permitted by law, in such federal court. The parties hereto agree
that a final judgment in any such action, suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. To the extent permitted by applicable law, the
parties hereto hereby waive and agree not to assert by way of motion, as a
defense or otherwise in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such courts, that the suit,
action or proceeding is brought in any inconvenient forum, that the venue of the
suit, action or proceeding is improper or that the subject matter thereof may
not be litigated in or by such courts.
(c)    To the extent permitted by applicable law, the parties hereto shall not
seek and hereby waive the right to any review of the judgment of any such court
by any court of any other nation or jurisdiction which may be called upon to
grant an enforcement of such judgment.
(d)    The Issuer irrevocably appoints Corporation Services Company, as its
agent for service of process in New York in respect of any such suit, action or
proceeding. The Issuer agrees that service of such process upon such agent shall
constitute personal service of such process upon it.


-13-

--------------------------------------------------------------------------------




(e)    The Seller irrevocably consents to the service of any and all process in
any action or proceeding by the mailing by certified mail, return receipt
requested, or delivery requiring proof of delivery of copies of such process to
it at the address set forth in Section 8 hereof.
10.    Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same agreement.
11.    Limited Recourse Agreement.
All obligations of the Issuer arising hereunder or in connection herewith are
limited in recourse to the Collateral and to the extent the proceeds of the
Collateral, when applied in accordance with the Priority of Payments, are
insufficient to meet the obligations of the Issuer hereunder in full, the Issuer
shall have no further liability in respect of any such outstanding obligations
and any obligations of, and claims against, the Issuer, arising hereunder or in
connection herewith, shall be extinguished and shall not thereafter revive. The
obligations of the Issuer hereunder or in connection herewith will be solely the
corporate obligations of the Issuer and the Seller will not have recourse to any
of the directors, officers, employees, shareholders or affiliates of the Issuer
with respect to any claims, losses, damages, liabilities, indemnities or other
obligations in connection with any transactions contemplated hereby or in
connection herewith. This Section 11 shall survive the termination of this
Agreement for any reason whatsoever.
12.    Assignment and Assumption.
With respect to the Mortgage Assets that are subject to a Pari Passu
Participation Agreement, the parties hereto intend that the provisions of this
Section 12 serve as an assignment and assumption agreement between the Seller,
as the assignor, and the Issuer, as the assignee. Accordingly, the Seller hereby
(and in accordance with and subject to all other applicable provisions of this
Agreement) assigns, grants, sells, transfers, delivers, sets over, and conveys
to the Issuer all right, title and interest of the Seller in, to and arising out
of the related Pari Passu Participation Agreement and the Issuer hereby accepts
(subject to applicable provisions of this Agreement) the foregoing assignment
and assumes all of the rights and obligations of the Seller with respect to
related Pari Passu Participation Agreement from and after the Closing Date or
Subsequent Seller Transfer Date, as applicable. In addition, the Issuer
acknowledges that each of such Mortgage Assets (including any Pari Passu
Participated Mortgage Loans) will be serviced by, and agrees to be bound by, the
terms of the applicable Servicing Agreement (as defined in the related or Pari
Passu Participation Agreement) .
13.    Risk Retention.
(a)    The Seller represents that it organized and initiated the securitization
transaction in connection with which the Securities are being issued.
(b)    On the Closing Date, the Seller, or a “majority-owned affiliate” (as
defined in the Credit Risk Retention Rule) of the Seller, will purchase from the
Issuer, among other Securities,


-14-

--------------------------------------------------------------------------------




100% of the Preferred Shares (the “RRI Interest”, which the parties acknowledge
and agree is equal to at least 5% of the fair market value of the Securities.
(c)    The parties hereto acknowledge and agree that the RRI Interest is an
“eligible horizontal residual interest” (as defined in the Credit Risk Retention
Rule).
(d)    The Seller, or a majority-owned affiliate of the Seller, shall act as the
“retaining sponsor” under the Credit Risk Retention Rule and (shall directly or
indirectly) retain (or cause the retention of) the RRI Interest in accordance
with the Credit Risk Retention Rule.
(e)    The Seller shall comply with the terms and conditions set forth in
Section 2.5 of the Preferred Share Paying Agency Agreement applicable to the RRI
Interest.




-15-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this Mortgage
Asset Purchase Agreement as of the day and year first above written.
ACRC LENDER LLC, as Seller
By: /s/ Thomas A. Jaekel
Name: Thomas A. Jaekel
Title: Vice President
ACRE COMMERCIAL MORTGAGE 2017-FL3 LTD., as Issuer
By: /s/ Thomas A. Jaekel
Name: Thomas A. Jaekel
Title: Vice President



